         Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 1 of 8



                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA



VIRGINIA RODINO
7251 Dockside Lane
Columbia MD 21045
      Plaintiff


v
                                        JURY TRIAL DEMAND


SERVICE EMPLOYEES INTERNATIONAL UNION (SEIU)
1800 Massachusetts Avenue, NW
Washington DC 20036


      Defendant


                            COMPLAINT
1.   Plaintiff Virginia Rodino brings this action against her
former employer, SEIU to redress willful violations of the
Americans with Disabilities Act of 1990, 42 USC Sec 12101 et seq
(ADA), the Family Medical Leave Act, 29 USC Sec 2601 and the
District of Columbia Family and Medical Leave Act, DC Code 32-
509 et seq (DCFMLA). Ms Rodino seeks to recover all lost wages,
salary, employment benefits, compensatory damages, consequential
damages, attorneys’ fees and costs due to SEIU’s violations of
the ADA and DCFMLA.


                       JURISDICTION AND VENUE
2.   This Court has jurisdiction over the claims in the action
pursuant to 28 USC 1331 and 28 USC 1367.
          Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 2 of 8




3.   This Court has personal jurisdiction over Defendant because
its principal place of business is in the District of Columbia
and Defendant’s acts and omissions occurred in the District of
Columbia.


4.   Venue is proper in the District of Columbia pursuant to 28
USC 1391 because a substantial portion of the events or
omissions giving rise to the claims occurred in the District of
Columbia, and because at all relevant times, Defendant was
transacting business in the District of Columbia.


                     ADMINISTRATIVE REMEDIES


5.   On March 11, 2019 Ms Rodino filed a charge of discrimination
under the DCFMLA at the DC Office of Human Rights for events
that began in January 2019.


6.   On September 11, 2019 filed a charge of discrimination under
the ADA and FMLA, at the Washington Field Office of the EEOC
based, in part, on her separation from employment with Defendant
occurring on August 28, 2019.


7.   On August 17, 2020, upon Plaintiff’s request, the Washington
Field Office of the EEOC issued a Notice of Right to Sue.


8.   After it was informed that Plaintiff had requested a Right
to Sue letter, DCOHR administratively dismissed Plaintiff’s
charge.


9.   This complaint is filed within 90 days of Plaintiff’s Right-
to-Sue letter.
        Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 3 of 8




                            PARTIES
10. Plaintiff Virginia Rodino is a United States citizen of
Korean descent, who was employed by Defendant in its
Communications Department since 2007 until her separation in
August 2019.


11. Defendant SEIU is a labor union that organizes individuals
employed in numerous occupations throughout the United States
and Canada. Defendant’s international headquarters, where
Plaintiff worked, is located in the District of Columbia.
Defendant SEIU is an employer within the meaning of the ADA,
FMLA, and DCFMLA


                       FACTUAL ALLEGATIONS
12. Plaintiff worked for the Defendant since 2007 in its
communications department until her separation form employment
on or about August 26, 2019.


13. Since the beginning of her employment with SEIU, Ms Rodino
consistently communicated with the Defendants’ human resources
(HR) department and her several different supervisors that she
needed to telework during the times her brother was visiting
her. From 2007 until 2018, her brother would visit approximately
once per month and stay for one week.


14. Since his birth, Ms Rodino’s brother (Michael Rodino) has
been diagnosed as autistic. This medical condition limits all
his major life activities related to cognitive ability. He has
the mental capacity of a four year old, although his date of
birth is April 25, 1985.
         Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 4 of 8




15. Sometime in 2011, Ms Rodino requested FMLA leave to care of
Michael during his visits with her. Defendant’s HR department
told her that this would involve too much time off and suggested
a reasonable accommodation of teleworking during her brother’s
visits. This was accepted by Ms Rodino and the accommodation
continued until terminated in 2019.


16. In late 2018, Ms Rodino alerted her supervisor and HR that
Michael would be moving permanently to Maryland to say with her
on a full time basis. Ms Rodino had applied for a transfer of
legal guardianship to her from her relatives in Ohio. The change
was necessary to protect Michael’s best interests. Their aunt
and other relatives in Ohio were becoming too elderly to
adequately care for Michael. Unless Ms Rodino took on this
responsibility, Michael would end up in a foster care situation.


17. In January 2019, Ms Rodino again alerted her supervisor and
HR to her prospective status as Michael’s legal guardian,
Michael’s move to Maryland to stay permanently, and her need to
telework. The accommodation of teleworking was not opposed. Ms
Rodino was eventually granted legal guardianship in June 2019.


18.   On or about January 31, 2019, Ms Rodino was sent an email
threatening discipline if she did not deploy to California.


19.   On or about February 11, 2019, filed two FMLA petitions
with SEIU’s HR. One petition was for leave to care for Michael
and the other was a leave request for herself.


20.   The stress of keeping up with her job assignments, caring
         Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 5 of 8



full time for Michael, all the while under the threat of job
discipline, caused Ms Rodino to develop the conditions of
anxiety and depression. These mental conditions affected her
major life activities of eating, sleeping, and concentrating.


21. As a result of the allegations in paragraphs 14, 20, and
other pertinent paragraphs of this complaint, both Michael and
Ms Rodino were members of a protected class of persons as
defined in the ADA, FMLA, and DCFMLA.


21. The leave request to care for Michael was denied. The leave
request for Ms Rodino was initially approved, but the approval
was rescinded on or about March 4, 2019.


22. On or about April 1, 2019, Ms Rodino requested an
accommodation to care for her brother and her own medical
condition. There was no response to the request.


23. On or about May 6, 2019, Ms Rodino informed SEIU HR and her
supervisor Jamie Way that she could return to work. The request
went unanswered. Later that same day, Ms Rodino contacted Ms
Way’s supervisor, Cynthia Kain, who told her that she would
email Ms Rodino tasks to be completed.


24.   On or about May 7, 2019, Ms Kain informed Ms Rodino that
she was not authorized to have an accommodation.


25.   On or about May 19, 2019, Ms Rodino’s psychologist
submitted a letter to SEIU HR releasing her to return to work
with the accommodation of teleworking. There was no response
form SEIU.
          Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 6 of 8



26. On or about June 4, 2019, SEIU requested that Ms Rodino’s
primary care physician provide more information about an
accommodation request he had submitted on March 21, 2019. On
June 12, 2019 a response from the doctor was provided.


27. On or August 16, 2019, an attorney for SEIU, Sasha Alleyne,
sent Ms Rodino an email stating her accommodation requests were
denied.


28. At a meeting on August 26, 2019, Ms Alleyne informed Ms
Rodino that SEIU would separate her from employment at the end
of the month.


                               COUNT 1
  Violation of the Americans with Disabilities Act of 1990, as
                amended 42 USC Sec 12101 et seq
As described more fully in the relevant preceding paragraphs
that are incorporated by reference, SEIU violated the ADA when
it (i) failed to extend to Plaintiff the reasonable
accommodation of teleworking, (ii) failed to extend to Plaintiff
the reasonable accommodation of leave to recover from her mental
health conditions, and (iii) failed to extend to Plaintiff the
reasonable accommodation of leave to provide care for her
autistic brother.


                               COUNT 2
   Violation of the Family Medical Leave Act, 29 USC Sec 2601
As described more fully in the relevant preceding paragraphs
that are incorporated by reference, SEIU violated the FMLA when
it (i) denied Plaintiff’s leave request to recover from her
           Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 7 of 8



mental health conditions, and (ii) denied Plaintiff’s leave
request to provide care for her autistic brother.


                                COUNT 3
   Violation of the District of Columbia Family and Medical
                   Leave Act, DC Code 32 - 509
As described more fully in the relevant preceding paragraphs
that are incorporated by reference, SEIU violated the DCFMLA
when it (i) denied Plaintiff’s leave request to recover from her
mental health conditions, and (ii) denied Plaintiff’s leave
request to provide care for her autistic brother.


                          PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that this Court enter Judgment in
favor of Plaintiff and award the following:


(i)    back pay and front pay in amounts to be determined at
trial;


(ii)   compensatory and consequential damages in amounts to be
determined at trial;


(iii) attorneys’ fees and costs of this action;


(iv)     such other and further relief as the case may require


                              JURY DEMAND
          Plaintiff demands a trial by jury on all counts.


VIRGINIA RODINO
By Counsel
/ S / Stephen Scavuzzo
____________________________________
        Case 1:20-cv-03245 Document 1 Filed 11/10/20 Page 8 of 8




Stephen Domenic Scavuzzo (318279)
1750 Tysons Blvd
Suite 1500
McLean VA 22102
703 319 8770 (O)
703 319 1747 (F)
scavuzzolaw@aol.com
